Citation Nr: 1805934	
Decision Date: 01/30/18    Archive Date: 02/07/18

DOCKET NO.  14-24 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for psoriasis, to include as due to service-connected disabilities, an undiagnosed illness or a medically unexplained chronic multisymptom illness.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Young, Counsel



INTRODUCTION

The Veteran had active service from February 1989 to April 1992.  He is a recipient of the Combat Action Ribbon, among other awards and medals.

This matter is before the Board of Veterans' Appeals (Board) from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in June 2016.  In June 2016 the Veteran submitted a waiver of initial RO consideration of additional evidence submitted to the Board.  In August 2016 the Board remanded this matter for additional development.

By rating decision in August 2016 a decision review officer (DRO) implemented the Board's August 2016 decision that granted service connection for pseudofolliculitis barbae.  Additionally, pursuant to Board Remand issued August 2016,a DRO, in a July 2017 rating decision, granted service connection for posttraumatic stress disorder.  The Board finds that these grants of service connection constitute a full award of the benefits sought on appeal with respect to those issues and they are no longer before the Board for appellate consideration.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board is aware that the remaining matter was previously remanded and regrets the delay inherent with another remand.  However, the Board has searched the record thoroughly and find that the Veteran has not been afforded notice pursuant to 38 C.F.R. § 3.159(b) with respect to secondary service connection for his claim for service connection for psoriasis.  On remand the AOJ must send the proper notice pertinent to this claim.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must issue a 38 C.F.R. § 3.159(b) notice letter for service connection for psoriasis as secondary to service-connected disabilities.  All necessary development must be accomplished pursuant to 38 C.F.R. § 3.159(c) if he responds in any manner.

2.  Thereafter, readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a supplemental statement of the case and afforded an opportunity to respond; and, if in order, return the case to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


